Citation Nr: 1017078	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for pulmonary 
asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2010, the Veteran and his spouse testified at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that proceeding is of record.  

During the aforementioned hearing, the Board granted a motion 
to advanced this appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


REMAND

The Veteran's most recent VA compensation and pension 
examination was performed in February 2009.  In testimony 
before the undersigned VLJ in March 2010, the Veteran 
reported that his pulmonary asbestosis has worsened since the 
last VA examination and requires him to take medication; 
causes breathing difficulty in hot weather, cold weather, and 
during pollen season; and caused him to purchase ionizing air 
filters to purify his home. 

In light of this evidence suggesting that the Veteran's 
disability has significantly increased in severity since the 
most recent VA examination, the Board has determined that the 
Veteran should be afforded another VA examination to 
determine the current degree of severity of his pulmonary 
asbestosis.

The Board notes that during the March 2010 hearing, the 
Veteran stated that he received treatment from Dr. JJO and 
Dr. PWL for his pulmonary asbestosis.  Private medical 
records from Dr. JJO were submitted without waiver of RO 
jurisdiction in January 2010, after issuance of the most 
recent supplemental statement of the case (SSOC) in March 
2009.  The Board notes that the Veteran and his 
representative also testified that they did not receive the 
most recent SSOC from the RO.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide 
the Veteran and his representative with 
a copy of the March 2009 SSOC.
 
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's service-connected pulmonary 
asbestosis during the period of this 
claim, to specifically include any 
private treatment records from Dr. JJO 
and Dr. PWL.

3.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination in order to ascertain the 
current severity of the service-connected 
pulmonary asbestosis.  The claims file 
must be made available to and reviewed by 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal, with 
consideration given to the private 
medical records submitted in January 2010 
from Dr. JJO.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an SSOC and afforded 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


